CAMPBELL, J.
(concurring specially). It is the duty of the county auditor, under section 7236, R. C. 1919, to provide the printed ballots for the general election. Such auditor has notified relator that his (relator’s) name will not appear on such ballot as a candidate for the office of state senator, and relator now seeks to compel the auditor in his official capacity as a public officer to place relator’s name on such ballot as such candidate. It would appear from the facts that for a time both relator and the auditor thought that relator’s name was entitled so to appear. The official duty of the auditor respecting the preparation of the ballot, and the rights of any person to have his name on the ballot as a candidate, are fixed and defined by statute in this state. If relator is to succeed in this proceeding, and have a court issue its mandate to the county auditor, surely relator must affirmatively establish that it is the duty of the auditor in his official capacity to act as relator desires; that is, relator must affirmatively establish a right upon his part to' have his name on the ballot.
Relator cannot claim to be a candidate by virtue of his party representative proposal, inasmuch as he failed to complete the certificate of said proposal, by failing to attach his declaration thereto. Section 7122, Code 1919; State ex rel Picton v. Doolittle, 50 S. D. 298, 209 N. W. 857. He is not entitled to have his name upon the *351ballot as a candidate named to fill a vacancy under section 7185, Code 1919, because his failure to file his declaiation with the original representative proposal did not create a vacancy in contemplation of law, subject to be filled as was attempted in this case. State ex rel. Picton v. Doolittle, supra. Whether a certificate of candidacy from a proper source would be sufficient to compel the auditor to place relator’s name on the ballot, regardless of whether the certificate was rightfully or wrongfully issued in point of fact, need not be determined in this case. The county auditor never purported to issue a certificate to the relator as an unopposed 'candidate, under section 7133, 'Code 1919. The jurisdiction of the county canvassing board to issue certificates of nomination is limited to candidates who' receive their nomination -by virtue of a contest in the- primary. Such canvassing board has no jurisdiction over the matter of nomination to an office which is not contested in the primary election, and their certificate issued to relator in this case was entirely beyond their authority, and a mere nullity.
'Upon final analysis the claim, of relator in this case rests upon nothing more than a sort of estoppel. He says in substance that he is now entitled to have his name placed upon the ballot because the county auditor for a .considerable period of time, and until it was too late for him to> get on the ballot by independent proposal, by acts and conduct deluded relator into the belief that his name would be placed on the ballot. If this were purely an individual matter between relator and the auditor as an individual, an estoppel might be sufficient to allow relator to prevail. However, the public has an interest in who shall be public officers, and who shall be candidates for public office, and our statute provides what names shall appear on the ballot as candidates, and the statute is exclusive. Neither the county auditor nor any other public officer can estop a man’s name onto the ballot.
In the first place, relator, dealing with the county auditor as a public officer, must be held to know the scope of the auditor’s authority and cannot be heard to say that he .relied upon or was deceived by any acts of such public official in excess of his authority. In the second place, the right of the public to have a ballot made up in the manner provided by law, and to have the names of such candidates only thereon as are there placed in the manner and method prescribed by statute, cannot be interfered with by any *352acts, conducts, or statements on the part of the -county audior as a public officer.
Relator, naving failed to show that he has qualified to have his name upon the ballot in any of the methods prescribed by statute, is not entitled to have his name placed thereon by virtue of any quasi estoppel, by reason of the acts or conduct of the! county auditor as a public officer, and I therefore concur in the view that the order appealed from should be reversed.